NUMBER 13-09-00161-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


RAUL GONZALES, III,                                                          Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 117th District Court
                         of Nueces County, Texas.



                          MEMORANDUM OPINION

                   Before Justices Rodriguez, Garza, and Vela
                       Memorandum Opinion Per Curiam

       Appellant, Raul Gonzales, III, attempts to appeal a conviction for aggravated

robbery. The trial court has certified that “the defendant has waived the right of appeal.”

See TEX . R. APP. P. 25.2(a)(2).
       On March 30, 2009, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether appellant

has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings as to

whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification. Counsel responded to this Court’s order by filing

a motion identifying substantive reasons for appeal, but did not advise this Court as to

whether appellant has a right to appeal and/or advise this Court as to the existence of any

amended certification.

       On June 11, 2009, this Court abated and remanded the cause to the trial court for

a hearing to determine whether the appellant has the right to appeal. The trial court filed

findings of fact and conclusions of law indicating that appellant gave up his right of appeal

by signing a written waiver, and by waiving that right on the record after admonishment by

the trial court.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX . R. APP. P. 25.2(d); see TEX . R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED. Any pending motions are denied as moot.



                                                                PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 25th day of August, 2009.




                                             2